FILED

OCT 2 8 2019

Clerk, U S District Court
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, CR 19-07-BLG-SPW

Plaintiff,
VS.
- | ORDER DISMISSING
PORFIRIO CARILLO REA, INDICTMENT WITHOUT
PREJUDICE
Defendant.

 

 

Upon the United States’ Unopposed Motion to Dismiss Indictment (Doc. 51)
against the defendant, and for good cause shown,

IT IS HEREBY ORDERED that the Indictment in this case is hereby
DISMISSED without prejudice.

IT IS FURTHER ORDERED that the Trial set for Monday, November 4,
2019 and all related deadlines are VACATED.

IT IS FURTHER ORDERED that the Defendant, Porfirio Carillo Rea is

released from the custody of the U.S. Marshals Service.
The Clerk of Court is directed to notify counsel and the U.S. Marshals

Service of the entry of this Order.
GH

DATED this _o% day of October, 2019.

Aue fF tel, Ere -

SUSAN P. WATTERS
United States District Judge
